UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                              No. 01-50226
                          Summary Calendar


                          JoMarie Parise,

                                                 Plaintiff-Appellant,


                                 VERSUS


                CenturyTel Telecommunications, Inc.,

                                                  Defendant-Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                              ( 00-CV-180 )
                          October 1, 2001


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      JoMarie Parise appeals the district court’s grant of summary

judgment   in    favor   of     her   former   employer,   CenturyTel

Telecommunications, Inc. (“CenturyTel”).       Parise argues that she

has established a prima facie case for her claims that CenturyTel



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
refused to promote her and eventually fired her because of her

gender in violation of Title VII of the Civil Rights Act.                      See 42

U.S.C. §§ 2000e-2(a)(1) (1994).

     We review a district court’s grant of summary judgment de

novo.      Chaney v. New Orleans Pub. Facility Mgmt., Inc., 179 F.3d
164, 167 (5th Cir. 1999); Grimes v. Texas Dep’t of Mental Health &

Mental Retardation, 102 F.3d 137, 139 (5th Cir. 1996).                     “Summary

judgment is appropriate when there is no genuine issue as to any

material fact and the movant is entitled to judgment as a matter of

law.”   Grimes, 102 F.3d at 139 (citing Fed. R. Civ. P. 56(c)).                    In

employment discrimination cases, the question is whether a genuine

issue of fact exists as to whether the defendant intentionally

discriminated     against    the     plaintiff.          Id.        Unsubstantiated

assertions are not competent summary judgment evidence.                     Chaney,
179 F.3d at 167; Grimes, 102 F.3d at 139.

     A Title VII plaintiff bears the initial burden to prove a

prima facie case of discrimination.              McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 801-03, 93 S. Ct. 1817, 1824 (1973).                       “Once

that showing has been made, the burden of production shifts to the

employer to articulate a legitimate, non-discriminatory reason for

the employment action.”          Munoz v. Orr, 200 F.3d 291, 299 (5th Cir.

2000)   (citing   McDonnell       Douglas, 411 U.S.       at   802-03).     The

plaintiff must then demonstrate that the employer’s reason was

pretext. Id. “Thus, a plaintiff’s prima facie case, combined with

sufficient   evidence       to     find   that     the    employer’s      asserted
justification is false, may permit the trier of fact to conclude

that the employer unlawfully discriminated.”       Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 135, 120 S. Ct. 2097, 2109

(2000).

       Viewing the evidence in the light most favorable to Parise, we

find   that   CenturyTel   presented   evidence   of   nondiscriminatory

reasons for its decision not to promote and eventually to fire

Parise, and that Parise failed to show pretext or falsity of the

explanation.    We therefore affirm the district court’s order dated

November 30, 2000.

AFFIRMED.